Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-38, 43 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
An apparatus for power delivery over an Ethernet connection, the apparatus comprising: a source device comprising a first current limiter and second current limiter in parallel with each other and a first transformer and a second transformer, wherein: a direct current (DC) voltage is provided to the first current limiter and the second current limiter; the first transformer is electrically coupled to an output of the first current limiter; and the second transformer is electrically coupled to an output of the second current limiter;	a load device comprising a third transformer and a fourth transformer in parallel with each other; and an Ethernet cable electrically coupled between the source device and the load device, the Ethernet cable comprising first twisted pair lines and second twisted pair lines, wherein the DC voltage is transmitted to the third transformer from the first transformer via the first twisted pair lines simultaneous with the DC voltage being transmitted to the fourth transformer from the second transformer via the second twisted pair lines as recited in claim 1.
A system comprising: a source device comprising a first current limiter and a second current limiter in parallel with each other and a first transformer and a second transformer, wherein: a DC voltage is provided to the first current limiter and the second current limiter; the first transformer is electrically coupled to an output of the first current limiter; and the second transformer is electrically coupled to an output of the second current limiter; and a load device comprising a third transformer and a fourth transformer in parallel with each other, wherein:
the third transformer is configured to receive the DC voltage from the first transformer; the fourth transformer is configured to receive the DC voltage from the second transformer; and the DC voltage is selectively supplied to the load device based on a particular value of a second voltage detected by the source device in response to a first voltage supplied by the source device to the load device as recited in claim 24.
An apparatus for power delivery over an Ethernet connection, the apparatus comprising: a source device comprising a first current limiter and a second current limiter in parallel with each other and a first inductor and a second inductor, wherein: a DC voltage is provided to the first current limiter and the second current limiter; the first inductor is electrically coupled between an output of the first current limiter and a first wire of a plurality of twisted pair wires; and
the second inductor is electrically coupled between an output of the second current limiter and a second wire of the plurality of twisted pair wires; a load device comprising a third inductor coupled to the first wire of the plurality of twisted pair wires and a fourth inductor coupled to the second wire of the plurality of twisted pair wires; and an Ethernet cable electrically coupled between the source device and the load device, the Ethernet cable comprising the plurality of twisted pair wires, wherein the DC voltage is transmitted to the third inductor from the first inductor via the first wire of the plurality of twisted pair wires simultaneous with the DC voltage being transmitted to the fourth inductor from the second inductor via the second wire of the plurality of twisted pair wires as recited in claim 33.
Claims 2-23, 25-32, 34-38, 43 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Picard  et al (USPN 2015/0035365) discloses an apparatus (100) for power delivery over an Ethernet connection, the apparatus comprising: a source device ( 102) comprising a current limiter (120), a first transformer (108a) and a second transformer (108c), a load device (104) comprising a third transformer (112a) and a fourth transformer (112c), and an Ethernet cable (106) electrically coupled between the source device and the load device (104), the Ethernet cable comprising first twisted pair lines (107a) and second twisted pair lines (107c), wherein the DC voltage is transmitted to the third transformer (112a) from the first transformer (108a) via the first twisted pair lines simultaneous with the DC voltage being transmitted to the fourth transformer from the second transformer via the second twisted pair lines. However, Picard does not disclose the aforementioned claimed limitations of claims 1, 24, and 33.
Hussain (USPN 2009/0051410) discloses an apparatus (100) for power delivery over an Ethernet connection, the apparatus comprising: a source device ( 102) comprising  a first transformer (208) and a second transformer (212), a load device (106) comprising a third transformer (220) and a fourth transformer (224), and an Ethernet cable (104, 110) electrically coupled between the source device and the load device (106), the Ethernet cable comprising first twisted pair lines and second twisted pair lines, wherein the DC voltage is transmitted to the third transformer from the first transformer via the first twisted pair lines simultaneous with the DC voltage being transmitted to the fourth transformer from the second transformer via the second twisted pair lines. However, Hussain does not disclose the aforementioned claimed limitations of claims 1, 24, and 33.
Therefore, prior art of record neither anticipates not render obvious of the instant application claimed invention either taken alone or in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836